Appeal unanimously dismissed with costs. Memorandum: A filiation order which does not provide for support is not appealable without permission when support is requested in the petition (Matter of Jane PP. v Paul QQ., 64 NY2d 15, affd on remittal 108 AD2d 1050 revd and remanded for new hearing 65 NY2d 994; Adams v Brant, 130 AD2d 957). Had the matter been properly before us, we would have affirmed. Although the court erred by admitting the HLA test results without a proper foundation the testimony of the mother and the respondent constituted clear and convincing evidence of paternity. (Appeal from order of Niagara County Family Court, Halpin, J. — paternity.) Present — Dillon, P. J., Callahan, Boomer, Balio and Davis, JJ.